373 P.2d 272 (1962)
Floyd HANGER, Jr., Petitioner,
v.
The STATE of Oklahoma, and R.R. Raines, Warden Oklahoma State Penitentiary, Respondents.
No. A-13191.
Court of Criminal Appeals of Oklahoma.
July 11, 1962.
Floyd Hanger, pro se, petitioner.
Mac Q. Williamson, Atty. Gen., Lewis A. Wallace, Asst. Atty. Gen., for respondent.
*273 NIX, Presiding Judge.
This is the third petition for Writ of Habeas Corpus raising the identical questions as in the previous two cases; which is that the judgment and sentence made and entered on the 6th day of May, 1959, in the District Court of Cleveland County, Oklahoma wherein said petitioner was charged by information with the crime of Indecent Acts Toward a Minor Child under the age of fourteen years, After Former Conviction of a Felony, and upon his plea of Guilty, received a sentence of Ten (10) years in the State Penitentiary at McAlester, under which the petitioner is being restrained of his liberty; is Void for lack of jurisdiction to entertain the same, petitioner being of unsound mind.
Petitioner admits in his petition that on two previous occasions he has presented to this Court an Application for a Writ of Habeas Corpus and in each case the writ was denied. See Hanger v. Raines, Okl.Cr., 357 P.2d 251; and In Matter of the Habeas Corpus of Hanger, Okl.Cr., 363 P.2d 952.
In the case of In Matter of the Habeas Corpus of Hanger, supra, the Court stated:
"Where the Court of Criminal Appeals has denied application for writ of habeas corpus, it will not ordinarily entertain subsequent application for such writ on same grounds and facts, or any other grounds or facts existing when first application was made, whether presented then or not."
Since the petition is based upon the identical grounds or facts stated in the petition for the preceding cases, the Writ is accordingly denied.
BRETT, J., concurs.
BUSSEY, J., not participating.